DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10457080.  Although the claims at issue are not identical, they are not patentably distinct from each other because US patent 10457080 would anticipate the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 31, 38 and 41, the phrase “the improvement” renders this claim indefinite because it is unclear as to what the improvement is referring to and what is being improved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Squier et al (US Publication 20130209756).
a.	As to claims 30-32, 35-38 and 41 Squier disclosed a multilayer polymeric film, wherein the film includes an intermediate layer and a first layer provided on a first side of the intermediate layer and a second layer provided on the second side of the intermediate layer.  The first layer is a printed or printable layer located on the first side of the intermediate layer (paragraph 40).  The first layer comprises the same or different polymer as the intermediate layer such as olefinic polymers such as polypropylene or polyethylene (paragraph 43).  The interlayer comprises a thermoplastic polymer such as polyolefins which include polypropylene or polyethylene (paragraph 32).  The second layer located on the second side of the intermediate layer comprises olefinic polmers such as polypropylene or polyethylene (paragraph 46).  The second layer further comprises antiblocking agents in an amount of .1 to .5 percent of the layer.   Squier discloses the use of silica and calcium carbonate which has a roughly spherical shape with an irregular surface as well as magnesium silicate which has a plate like shape.  However this reference is silent to the specifics of the anti-blocking layer.
	Squier discloses that the antiblocking layer can comprises PMMA particles as well as magnesium silicate (talc), calcium carbonate, silicon dioxide (paragraphs 51 and 54).  It would have been obvious to one of ordinary skill in the art to have used all the anti-blocking agents as they are consider to be suitable anti-blocking agents within the layer as they are suggested and would provide suitable protection to the layer.  It would have been obvious to use the blend of organic and inorganic anti-blocking agents absent unexpected results.


	It would have been obvious to one of ordinary skill in the art to have made the second inorganic antiblocking agent be less than 2% by weight of the layer and more than 1% and have said first and organic antiblocking agent be less than .5% of the layer wherein they are the same weight as these values overlap in range with the amount of antiblocking layer within the layer.  Further it would be obvious to have made these agents be present in the require amounts absent unexpected results.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785